ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Management Services Group, Inc. dba        )      ASBCA Nos. 60794, 60795
 Global Technical Systems                  )
                                           )
Under Contract Nos. H92222-05-C-OO 16      )
                    N00174-07-D-0021       )

APPEARANCE FOR THE APPELLANT:                     Richard B. O'Keeffe, Jr., Esq.
                                                   Wiley Rein LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Robert L. Duecaster, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 2 March 2017



                                           ~~  MARK N.STEMPLER
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60794, 60795, Appeals of Management
Services Group, Inc. dba Global Technical Systems, rendered in conformance with the
Board's Charter.

       Dated:


                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals